People v Trevor N. (2014 NY Slip Op 08048)





People v Trevor N.


2014 NY Slip Op 08048


Decided on November 19, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
PETER B. SKELOS
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2012-09138
 (Ind. No. 5051/10)

[*1]The People of the State of New York, respondent,
vTrevor N. (Anonymous), appellant.


Seymour W. James, Jr., New York, N.Y. (Laura Boyd of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Jodi L. Mandel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gubbay, J.), rendered September 21, 2012, adjudicating him a youthful offender upon his plea of guilty to grand larceny in the fourth degree, and imposing sentence.
ORDERED that the judgment is modified, on the law, by vacating the imposition of a DNA databank fee; as so modified, the judgment is affirmed.
As the defendant argues, and the People correctly concede, the Penal Law does not permit the imposition of a DNA databank fee on a youthful offender (see Penal Law §§ 60.02[3]; 60.35[10]; People v Shaquille Mc., 115 AD3d 772, 774). Accordingly, we vacate the imposition of the DNA databank fee (see People v Shaquille Mc., 115 AD3d at 774).
MASTRO, J.P., SKELOS, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court